Citation Nr: 1718525	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-28 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for right hip disability.

2.  Entitlement to a rating higher than 20 percent for lumbar strain with degenerative joint disease.

3.  Entitlement to a higher initial rating lumbar radiculopathy of the bilateral lower extremities, associated with lumbar strain with degenerative joint disease.

4.  Entitlement to a rating higher than 30 percent for status post total left knee replacement (TKR), starting from December 1, 2015.

5.  Entitlement to an initial rating higher than 10 percent for insomnia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from January 1984 to January 2004.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  


FINDING OF FACT

In a March 2017 statement, which contained her name and case number, the Veteran expressed her desire to withdraw her pending appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of her appeal.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 C.F.R. § 20.204 (b), a withdrawal of an appeal must be in writing and must include the name of the claimant, the claim number, and a statement that the appeal is being withdrawn. The statement must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn. 

In March 2017, the Veteran filed a statement, indicating that she wished to withdraw her appeal.  This statement complies with the requirements of Section 20.204(b). As the Board had not yet issued a decision concerning this claim upon receipt of the statement, the criteria are met for withdrawal of the appeal. See id.  

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition. 38 U.S.C.A. § 7105 (d). 

Accordingly, further action by the Board concerning this claim is unwarranted, and the appeal is dismissed. Id.  


ORDER

The appeal is dismissed.



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


